On behalf of the Government of the Republic of San Marino, and on my own behalf, I would like to congratulate His Excellency Mr. Tijjani Muhammad-Bande on his election as
President of the General Assembly at its seventy-fourth session. We wish you, Mr. President, a productive session ahead. The Republic of San Marino supports the priorities outlined in the programme of work for this session, as mentioned in your inaugural address (see A/74/PV.1), and we assure you, Sir, of our full cooperation in all of the General Assembly’s work.
I would also like to express my country’s gratitude to the outgoing President, Her Excellency Ms. Maria Fernanda Espinosa Garces, for the important work carried out during the seventy-third session. I should also like to extend my special thanks to Secretary-General Antonio Guterres for his energy and determination in leading the United Nations and for his efforts aimed at reforming the Organization.
I welcome the theme chosen for this session — “Galvanizing multilateral efforts for poverty eradication, quality education, climate action and inclusion” — which is a broad and cross-cutting approach, as it deals with human rights, the fight against climate change and sustainable development, to which the Republic of San Marino attaches great importance. It also gives States Members of the United Nations the opportunity to constructively contribute to the work of the General Assembly. It is clear that there is a link between multilateralism — that is to say, the orientation towards common and coordinated policies — and global challenges, the scope of which goes beyond the capacities of each individual State — even the most powerful or technologically advanced — to confront them on its own.
Recent developments in the global political landscape have created obstacles to the development of multilateralism, thereby putting it at risk. However, the increasingly evident interrelationships among various global challenges have highlighted the need, today more than ever, for Member States to work together in order to overcome these difficulties. These difficulties also require that we strengthen international cooperation and our Organization as a whole. My country welcomes the outcome of the high-level plenary meeting of the General Assembly to commemorate and promote the International Day of Multilateralism and Diplomacy for Peace, which took place on 24 April (see A/73/PV.78). Preserving the values of multilateralism and international cooperation, which underpin the Charter of the United Nations and the 2030 Agenda for Sustainable Development, is of fundamental importance in promoting and supporting peace and security, development and human rights. The challenges of protectionism and isolationism facing our world today must and can be countered by the rules of international law, which have guided Member States for decades.
The Republic of San Marino believes it is essential to continue to reaffirm the collective commitment to multilateralism, in particular in the framework of the General Assembly, which is the most representative body of the United Nations owing to its deeply democratic nature, universal participation and undisputed legitimacy. San Marino has decided to cooperate within the framework of international structures and mechanisms — the most important of which is the United Nations itself— because we believe in the effectiveness of dialogue, democracy and respect for others. The peaceful coexistence of peoples relies on such values. However, multilateralism cannot be a mere statement of collective intentions. Rather, it must translate into concrete actions to improve people’s lives and leave no one behind.
Four years ago, Member States adopted a very ambitious plan to end poverty and create shared prosperity on a peaceful and healthy planet — the 2030 Agenda for Sustainable Development. In recent days, in New York, world leaders have gathered to take stock of the implementation of sustainable-development commitments and to reaffirm our collective ambition for a better world. As the Secretary-General stated in his latest special-edition report (E/2019/68) on progress towards the Sustainable Development Goals (SDGs), progress is being made in the implementation of the SDGs. Extreme poverty and child mortality rates continue to fall, albeit not yet at the desired rate; progress is being made in fighting certain diseases, such as hepatitis; important developments are being made with regard to targets on gender equality; electricity access in the poorest countries is improving; labour productivity has increased; and global unemployment has returned to pre-financial-crisis levels. This progress illustrates the great work carried out by Member States and their partners since 2015.
San Marino believes that sustainability is a major issue that must be addressed at the global level in order to ensure the future of the planet and that of young and future generations. The Republic of San Marino therefore recently joined the 25+5 SDG Cities initiative — managed by the United Nations Global Sustainability Index Institute, in collaboration with the United Nations Office for Project Services — which will be a fundamental tool in transforming our country into a reference hub for various projects, such as sustainable agriculture. However, despite the positive trends and the many initiatives undertaken at the local, regional and national levels, which continue to be inspired by the 2030 Agenda, an acceleration in the implementation of the Sustainable Development Goals is needed if the required level of transformation is to be achieved by 2030.
The Secretary-General’s special-edition report also reveals that hunger and malnutrition are far from being resolved, greenhouse gas emissions are continuing to increase, biological diversity is rapidly diminishing, the level of financing for sustainable development is not sufficient and, even at the institutional level, there is a lack of efficiency and strength to respond to the challenges. There is also evidence that the most vulnerable groups of the population remain largely excluded from political, economic and social processes. Overall, young people are three times more likely to be unemployed than adults; one in five children lives in poverty; people with disabilities continue to face multiple disadvantages, often to the detriment of the full enjoyment of their human rights; and gender inequalities persist.
The divergences in the implementation of the SDGs exist not only between but also within countries. A major cause for concern is that the most vulnerable countries and those lagging behind in the implementation of the 2030 Agenda are precisely those in which there are major obstacles to successfully implementing the SDGs. These are also the countries in which situations of armed conflict, political or economic instability and economic losses from natural disasters have jeopardized the implementation of the SDGs or even reversed the progress that had been achieved. Without effective action to contain it, global warming will further inhibit our ability to adapt and increase the sense of vulnerability among large sectors of the world’s population.
My country welcomes the convening of the Climate Action Summit in recent days and the ambitious initiatives that were put forward there. Since 2008, the Republic of San Marino has intensified its commitment to environmental sustainability, particularly in the production of electricity from renewable resources. This commitment has resulted in San Marino ranking among the world’s leading countries in the production of photovoltaic energy per capita. We are also committed to improving our strategies and practices in the fields of waste management, sustainable mobility and the raising of public awareness, particularly among the younger generations, with regard to a sustainable and environmentally friendly lifestyle.
The effects of climate change represent the greatest challenge of our time, owing to their unprecedented impact on our lives. Cyclone Idai this year caused devastation in Mozambique, Malawi and Zimbabwe. No country or community is immune to the destructive effects of global warming, but the poorest and most vulnerable groups already are already suffering the greatest damage. This is a global problem requiring solutions coordinated at the global level. It is essential to strengthen international cooperation in order to accelerate our collective action.
The special report of the Intergovernmental Panel on Climate Change indicated that we had 11 years left to change course for future generations and to get global warming under control. The interlinkages between the climate and the 2030 Agenda must be seen as an opportunity to unleash synergies to drive collective action. Indeed, while achieving the Sustainable Development Goals will help limit warming to 1.5°C, climate action will likewise support the attainment of the economic and social targets of the Agenda through job creation. It also promotes better health and well-being for the world’s population.
The eradication of poverty in all its forms and manifestations, in particular extreme poverty, is perhaps the most difficult and important challenge we face in achieving the objective of sustainable development. While the global reduction in extreme poverty continues, as the Secretary-General’s report shows, it is not falling fast enough for us to attain the 3 per cent objective by 2030. Those living in extreme poverty suffer deprivation, often exacerbated by violent conflict or vulnerability due to natural disasters. The principle whereby no one should be left behind requires the adoption of targeted measures to support people in vulnerable situations. It is indispensable to take into account the needs of children, young people, persons with disabilities, the elderly, indigenous people, refugees, the displaced, migrants, and people living in areas affected by humanitarian emergencies or in situations of armed conflict.
Universal respect for human rights and human dignity is at the core of the 2030 Agenda. Peace, justice, equality and non-discrimination are fundamental rights that must be fully realized if we are to succeed in building inclusive societies.
It is essential to protect children and young people. We must promote actions to support them to ensure they can grow up free from all forms of abuse and exploitation. Unfortunately, children pay a very high price in areas of armed conflict; many lose their lives, are kidnapped or raped, used as shields or recruited as soldiers.
My country believes that respect for international humanitarian law and human rights law is essential in conflict situations. The Republic of San Marino is part of the Group of Friends of Children and Armed Conflict, has ratified the Optional Protocol to the Convention on the Rights of the Child on the involvement of children in armed conflicts, and supports the Paris Principles. Moreover, San Marino is among the countries that support the Safe Schools Declaration, an important tool to protect educational facilities from military use during conflicts. San Marino also took part in the launch on 2 April of the ACT to Protect Children affected by Conflict initiative of the Special Representative for Children and Armed Conflict, Virginia Gamba.
If we want to build sustainable, resilient and inclusive societies, we need to promote the full and effective participation of women in decision-making processes. The Republic of San Marino commits to fighting all forms of gender-based violence, sexual abuse and exploitation. We attach great important to the aims of gender equality, the empowerment of women and girls and the full realization of their human rights. Gender equality must also be translated into equal educational opportunities. In this regard, I would like to underline the importance of scientific subjects because technology, science and innovation in general play a vital role in tackling global challenges and thus in the pursuit of sustainable development.
This year San Marino signed, together with other countries, a document entitled “Investment in Women and Girls in Science for Inclusive Green Growth”, which recognizes the fundamental role science, technology and innovation play in socioeconomic development and the need to boost investment in these sectors. But, above all, the document affirms the importance of investing in programmes that promote equality and gender parity in science.
My country firmly believes that, today more than ever, particular attention must be paid to emerging technologies, science and innovation, which should facilitate sustainable development through means of communication that do not distort the truth and thereby undermine the very concept of freedom. This year, having hosted the inaugural High-level Conference on the Dangers of Disinformation, on 10 May, the Republic of San Marino made a concrete and determined contribution to the international discourse around objective information, in contrast to the ever more dangerous, deceptive and out of control phenomenon of fake news, capable of inciting hatred and nurturing prejudice.
Aware that disinformation represents a global threat and a genuine risk to the stability of our democratic systems, my country is committed to becoming a veritable observatory for the study of and scientific research on a dangerous phenomenon that is harmful to democracy and freedom. San Marino’s efforts to protect quality information aim to identify new operational strategies and synergies to promote the exchange of best practices on combating misinformation, including at the international level.
The international community must protect and support the most vulnerable groups, ensuring that none are excluded from decision-making process. My country attaches great importance to disability issues and has frequently contributed over recent years to United Nations discussions on this important topic, sharing our experiences and the achievements attained in this regard in our Republic. People with disabilities must be guaranteed full participation in social, economic and cultural life. To this end, it is necessary to fully implement the Convention on the Rights of Persons with Disabilities.
When we talk about multilateralism and the United Nations, we must also inevitably reflect on the process of reforming our Organization. The United Nations is able to translate objectives into action with a real and measurable impact on the lives of citizens only if it is equipped with structures necessary to implement action on a global scale. In this regard, the Republic of San Marino last year expressed its support for the reform agenda launched by Secretary-General Antonio Guterres covering peace and security, management and the United Nations development system, based on our belief that it will enhance the capacity of the United Nations to attain more concrete and visible results.
My country is also closely following the process of Security Council reform. We believe that intergovernmental negotiations are the right way to reach an agreement that reflects the interests and positions of all. San Marino favours reforming the Security Council to make it more democratic, transparent and effective. However, it is necessary to take a step forward and overcome the opening positions in order to negotiate an agreement that reaches the broadest possible consensus.
San Marino expresses its concern at the growing number of conflicts around the world, fuelled by threats of religious radicalism, terrorism, transnational organized crime, trafficking in drugs and human beings, weapons of mass destruction, violent extremism, marginalization and exclusion. Over recent years, the United Nations has suffered a loss of credibility, partly due to the failure of the Security Council to fulfil its mandate effectively. With a view to supporting the Security Council to act swiftly and decisively, I recall that my country has adhered to the Code of Conduct regarding Security Council action against genocide, crimes against humanity or war crimes, drawn up by the Accountability, Coherence and Transparency group, and the joint declaration by France and Mexico on the voluntary suspension of the veto by the permanent members of the Security Council.
The international community has, without a doubt, faced major challenges over recent years due to increasing migration flows, driven in part by the effects of climate change, which have forced millions of people to seek refuge in other countries, and in part by persecution and armed conflict, as well as by socioeconomic hardship in the form of lack of food, water, education and health services. No country can face migration alone given the transnational nature of the phenomenon. My country intends to renew its support to the Global Compact for Safe, Orderly and Regular Migration, adopted last December in Marrakech, Morocco. The Compact aims to manage migration flows through enhanced international cooperation. Moreover, it reaffirms migrants’ human rights and dignity in order to ensure the protection of their fundamental rights.
Over recent years, perhaps because of certain difficulties multilateralism has encountered in tackling global challenges, we have seen the unfortunate growth in some parts of the world of protectionist, isolationist or, worse yet, openly xenophobic ideologies, which go against the principle of international cooperation. I believe that the general debate is an important opportunity to renew our commitment to a stronger United Nations, capable of coordinating economic, social and environmental policies and translating them into effective action at all levels. Trust, inclusiveness and dialogue are essential elements in supporting multilateralism and its capacity to produce concrete results at the global level. San Marino will never fail to do its part.